DETAILED ACTION
This office action follows a response filed on January 19, 2021.  Claim 1 was amended.  Claims 1, 9-13, and 15 are pending. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 9-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boussie et al. (US 7,060,848).
Claims 18-25 of Boussie et al. are drawn to a metal complex represented by the formula shown below and defined by a bridging group B that is selected from -CH(CH3)-CH2-CH(CH3)-, -CH(C2H5)-CH2-CH(C2H5)-, -CH(CH3)-CH2CH2-CH(CH3)-, or -CH(C6H5)-CH2-CH(C6H5)-; X and Y are heteroatoms, and M is a group 3-6 transition metal.  

 	                                       
    PNG
    media_image1.png
    222
    289
    media_image1.png
    Greyscale


One of ordinary skill in the art would have found it obvious from working examples that inventive compounds are the series of tetradentate biphenylol compounds in which X and Y are oxygen and M is a group 4 metal such as titanium.  Representative compounds in col. 218 to 220 have bulky substituents at the positions which include carbazolyl, 3,6-di-t-butyl-carbazolyl, and anthracenyl.  While these compounds contain zirconium and hafnium metal centers, one of ordinary skill in the art would have found it obvious that titanium derivatives are within the scope of protection of metal complexes of claims.  Thus, one of ordinary skill in the art would have found .

Response to Arguments
Applicant traverses the rejection of claim under 35 U.S.C. 103 as being unpatentable over Boussie et al. (US 7,060,848).  Applicant submits that the declaration under 37 § C.F.R. 1.132, filed on January 19, 2021, establishes criticality of zirconium based procatalysts over the corresponding hafnium based procatalysts.  Applicant’s arguments filed on January 19, 201 have been fully considered but they are not persuasive.    
Since instant claims are drawn to titanium complexes, Applicant’s examples and comparative run do not constitute a side-by-side test holding all variables constant except for the novel features of the claimed invention.  As such, Applicant has not established that the differences between the claimed invention and the prior art give rise to unexpected results.  Ex parte Raske, 28 USPQ 1304, 1306 (BPAI 1993).  
Additionally, it is well settled that objective evidence must be commensurate in scope with the claims.  In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972).  Any data of record purporting to establish unexpected results is commensurate in scope with the degree of protection sought by the claimed subject matter.  In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 778 (Fed. Cir. 1983).  Instant claims are drawn to the set of all titanium based procatalysts represented by Formula (I).  Note that these procatalysts are not limited to those containing 2,4-pentadiyl bridge, nor are they limited to aromatic or heteroaromatic ligands i), ii), iii), iv) or v) occupying positions R1 and R16.  In fact, claim 1 is drawn to procatalyst in which R1 and R16 may be hydrogen, a halogen, (C1-C40)(hetero)hydrocarbyl, -Si(RC)3, -P(RC)2, -ORC, inter alia.  Based on these considerations, it is deemed that the data in the declaration fail to establish unexpected results is commensurate in scope with the degree of protection sought by the claimed subject matter.     
The rejection of record has been maintained.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        March 15, 2021